         Case 1:19-mj-00003-VLD Document 8 Filed 03/05/19 Page 1 of 1 PageID #: 20

                            UNITED STATES DISTRICT COURT
                              DISTRICT OF SOUTH DAKOTA                            p
                                     NORTHERN DIVISION                                05 20IS
                                                                                       '-'■erk
  In the Matter of the Seareh Regarding      No.     ^    'IV j
  19-043-01                                  RETURN "REDACTED"




Date and time warrant executed: py/oT/
Copy of warrant and inventory left with:                 - ^l<jb
Inventory made in the presence of:

Inventory of the property taken and name of any person(s) seized (attach additional sheets,
if necessary):




                                      CERTIFICATION
I declare under penalty of perjury that this inventory is correct and was returned along
with the original warrant to the designated jm

                                      Christopher Cressy, Special Agent
                                      Federal Bureau of Investigation
